Citation Nr: 0101380	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-17 790	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for atherosclerotic 
vascular disease with coronary insufficiency.

2.  Entitlement to service connection for skin cancer.

3.  Entitlement to service connection for colon cancer with 
metastasis to the lungs.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1958 to November 
1964, plus 12 prior years of unverified service.

An RO rating decision in December 1981 denied the veteran's 
claim for service connection for carcinoma of the 
rectosigmoid colon, on the basis that there was no evidence 
that the carcinoma was related in any way to minimal 
radiation exposure in service.  The veteran was notified of 
this decision, and he did not appeal.

An RO rating decision in November 1988 denied the veteran's 
claim for service connection for carcinoma of the colon with 
metastasis to the lung, on the basis that it was unlikely the 
veteran's carcinoma of the colon resulted from exposure to 
ionizing radiation in service.  The veteran was notified of 
this decision, and he did not appeal.

An RO rating decision in July 1993 continued the prior denial 
of service connection for carcinoma of the colon.  Records 
reflect that the veteran was notified of this determination 
in August 1993, and that a notice of disagreement was 
submitted in April 1994.  A statement of the case was issued 
in August 1994; however, no timely substantive appeal was 
submitted.
 
An RO rating decision in October 1995 denied the veteran's 
claims for service connection for atherosclerotic vascular 
disease with coronary insufficiency and for skin cancer, on 
the basis that there was no evidence that linked the 
veteran's heart disability to service, and there was no 
evidence of a chronic skin condition to include skin cancer.  
The veteran was notified of this decision, and he did not 
appeal.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 RO rating decision that determined that 
there was no new and material evidence to reopen the 
veteran's claims of service connection for atherosclerotic 
vascular disease with coronary insufficiency, for skin 
cancer, and for colon cancer with metastasis to the lungs.  
Each of the veteran's claims is based upon exposure to 
ionizing radiation in service.  The veteran testified at a 
pre-decisional hearing in May 1998.  In March 1999, the 
veteran submitted a notice of disagreement.  The RO issued a 
statement of the case in July 1999, and the veteran submitted 
a substantive appeal in August 1999.  In October 1999, the 
veteran withdrew his request for a hearing before a Veterans 
Law Judge.

Since the earlier RO rating decisions that denied service 
connection for the veteran's claims, various revisions in the 
laws and regulations for establishing service connection for 
a disease based on exposure to ionizing radiation have been 
made.  Under the circumstances, the Board finds that these 
revisions with regard to claims based on exposure to ionizing 
radiation create a new basis of entitlement for service 
connection.  Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 
17 F.3d 368 (Fed. Cir. 1994); Boggs v. West, 11 Vet. App. 334 
(1998).  Hence, the Board will reviewed these claims on a de 
novo basis, and has classified the issues as shown on the 
first page of this decision.


REMAND

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law defines VA's duty to assist a claimant in 
obtaining evidence to necessary to substantiate the claim, 
and eliminates from 38 U.S.C.A. § 5107(a) the necessity of 
submitting a well-grounded claim to trigger VA's duty to 
assist (thus superceding the decision in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded).  These changes are 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, there 
are certain types of cancer that are presumptively service-
connected if they become manifest in a radiation-exposed 
veteran.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. 
Brown, 10 Vet. App. 67, 71 (1997). 

(1)  Skin Cancer

The Board notes that there is no medical evidence in the 
claims folder that indicates whether or not the veteran has a 
chronic skin condition to include skin cancer.  In the 
substantive appeal, the veteran reports receiving treatment 
for his skin cancer at a VA medical facility in Clarksburg, 
West Virginia, and that he had been given ointment to use on 
his skin twice a day.  These records have not been obtained, 
and they should be.  The duty to assist the veteran in the 
development of facts pertinent to his claim includes 
obtaining all relevant records.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

(2)  Skin Cancer, and Colon Cancer with Metastasis to the 
Lungs

The veteran contends that he was exposed to radiation not 
only at a test site in Nevada in 1953, but also in Japan in 
1945.  Testimony of the veteran is to the effect that he was 
with one of the first troops to go into Japan after the bomb 
and surrender in or about October 1945, and that he spent a 
year there.  He testified that he was close to Hiroshima, 
Japan, and had taken photographs of the devastation.

The Board notes that the veteran's service personnel records 
have not been associated with his claims folder, and they 
should be.  These records are relevant to the veteran's 
claims for service connection.

Moreover, both skin cancer and colon cancer are listed as 
"radiogenic diseases" under provisions of 38 C.F.R. 
§ 3.311(b)(2).  After the above development, if the evidence 
of record shows that the veteran has a chronic skin condition 
to include skin cancer, the RO must adjudicate the claim for 
service connection for skin cancer under the provisions of 
38 C.F.R. § 3.311-taking into consideration the veteran's 
exposure to radiation both in Nevada and in Japan.  With 
respect to the claim for colon cancer, there is an abundance 
of medical evidence showing that the veteran has colon cancer 
with metastasis to the lungs.  Again, the RO must adjudicate 
the claim for service connection for colon cancer under the 
provisions of 38 C.F.R. § 3.311, and take into consideration 
the veteran's exposure to radiation both in Nevada and in 
Japan.

In addition, since service connection may also be established 
under 38 C.F.R. § 3.303(d) on a direct basis, the Board finds 
that the veteran should be afforded a VA examination in order 
to determine the etiology of his alleged skin disability and 
his colon cancer with metastasis to the lungs.  

(3)  Atherosclerotic Vascular Disease with Coronary 
Insufficiency

Service medical records are negative of manifestations of any 
cardiovascular disability.  Service documents show that the 
veteran participated in field exercises at Camp Desert Rock, 
Nevada, in April 1953.  Records indicate that the veteran 
participated in "Shot Simon."

A report describing the Simon event indicates that Simon was 
a 51.5KT device detonated from a 300-foot tower.  Troops and 
observers were not permitted beyond the 2.5r/hr line, which 
was about 2,000 yards from ground zero on the east.  Records 
reflect that intensities in the troop trench area slowly rose 
to 120mr/hr, but quickly receded to about 30mr/hr.  Due to 
high intensities encountered in the test area and on access 
roads, final monitoring of personnel and vehicles was moved 
to the decontamination station.

Reconstructed unit dosimetry in 1981 revealed that the 
veteran received a dose of 1.6 rem gamma.  These calculations 
were revised in 1985, and revealed that the highest probable 
dose that the veteran received was 3.4 rem gamma with no 
potential for exposure to neutron radiation.  In 1987, 
records again were updated and indicated that the veteran 
received a probable dose of 3.1 rem gamma for his activities 
at Shot Simon, and that this dose could range from a possible 
high of 3.4 rem gamma to a possible low of 2.9 rem gamma.  
Records also indicate that the veteran received a probable 
dose of 0.003 rem neutron, and preliminary research revealed 
an internal exposure potential of less than 0.150 rem to the 
bone.

Private medical records show a diagnosis of hypertension in 
1985, and symptoms of unstable angina beginning in 1986.  
These records also show that the veteran underwent a coronary 
artery bypass and an angiography, and was diagnosed with 
atherosclerotic vascular disease with coronary insufficiency 
in 1986.

Atherosclerotic vascular disease with coronary insufficiency 
is not a condition that may be service-connected on a 
presumptive basis under the provisions of 38 C.F.R. § 
3.309(d), nor is it on a list of radiogenic diseases that may 
be service-connected based on the development prescribed in 
38 C.F.R. § 3.311.  The provisions of 38 C.F.R. § 3.311(b) 
permit claimants whose conditions are not on the list of 
radiogenic diseases found in 38 C.F.R. § 3.311(b)(2) to 
establish service connection by demonstrating that the 
conditions are radiogenic diseases.  

In light of the new changes in the law, the Board finds that 
the veteran should be given the opportunity to cite or submit 
competent scientific or medical evidence that atherosclerotic 
vascular disease with coronary insufficiency is itself a 
radiogenic disease.  If the veteran does so, then the 
development prescribed in 38 C.F.R. § 3.311 should be 
undertaken.  

In addition, since service connection may also be established 
under 38 C.F.R. § 3.303(d) on a direct basis, the Board finds 
that the veteran should be afforded a VA examination in order 
to determine the etiology of his atherosclerotic vascular 
disease with coronary insufficiency.  

In view of the above, the case is REMANDED to the RO for the 
following actions:


1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for skin cancer, colon cancer, 
and cardiovascular disease since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including records from the VA medical 
facility in Clarksburg, West Virginia.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran should be 
informed that he may submit additional 
medical records, also.  

2.  The RO should request a copy of the 
veteran's service personnel records from 
the National Personnel Records Center 
(NPRC), and associate them with the 
claims folder.

3.  The veteran should be given the 
opportunity to cite or submit competent 
scientific or medical evidence that 
atherosclerotic vascular disease with 
coronary insufficiency is itself a 
radiogenic disease.  

4.  After the above development, if there 
is competent evidence of a chronic skin 
condition to include skin cancer, the RO 
must develop the claim for service 
connection for skin cancer under 
38 C.F.R. § 3.311(b) and refer the case 
to the VA Under Secretary for Benefits 
for an opinion as to whether this 
condition is related to exposure to 
ionizing radiation in service-taking 
into consideration the veteran's exposure 
to radiation at a Nevada test site in 
1953 and in Japan in 1945.

5.  The RO must develop the claim for 
service connection for colon cancer with 
metastasis to the lungs under 38 C.F.R. 
§ 3.311(b) and refer the case to the VA 
Under Secretary for Benefits for an 
opinion as to whether this condition is 
related to exposure to ionizing radiation 
in service-taking into consideration the 
veteran's exposure to radiation at a 
Nevada test site in 1953 and in Japan in 
1945.

6.  If applicable, that is, if the 
veteran cites or submits competent 
scientific or medical evidence that 
atherosclerotic vascular disease with 
coronary insufficiency is itself a 
radiogenic disease, the RO must develop 
the claim for service connection for this 
disability under 38 C.F.R. § 3.311(b) and 
refer the case to the VA Under Secretary 
for Benefits for an opinion as to whether 
this condition is related to exposure to 
ionizing radiation in service-taking 
into consideration the veteran's exposure 
to radiation at a Nevada test site in 
1953 and in Japan in 1945

7.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of any 
cardiovascular disability, skin 
disability, and colon disability.  The 
entire claims file, to include all 
evidence added to the record pursuant to 
this REMAND, as well as a complete copy 
of this REMAND, must be made available to 
and be reviewed by the physician 
designated to examine the veteran.  All 
indicated x-rays and laboratory tests 
should be completed.  With respect to the 
diagnosed disabilities, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that these 
disabilities were caused or aggravated by 
the veteran's active military service.  
The complete rationale for each 
conclusion reached should be set forth in 
a typewritten report.

8.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

9.  If none of the requested development 
provides competent medical evidence of a 
nexus between any current atherosclerotic 
vascular disease with coronary 
insufficiency, skin disability, and colon 
cancer with metastasis to the lung and the 
veteran's military service, the RO should 
specifically advise him and his 
representative of the need to submit such 
competent medical evidence to support the 
claim.

10.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

11.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should consider on the merits the 
veteran's claim for service connection 
for atherosclerotic vascular disease with 
coronary insufficiency, skin cancer, and 
colon cancer with metastasis to the lung 
in light of all pertinent evidence of 
record and legal authority, to 
specifically include that cited to 
herein.  The RO must provide adequate 
reasons and bases for its determinations, 
citing to all governing legal authority 
and precedent, and addressing all issues 
and concerns that were noted in the 
REMAND.

12  If any benefit requested by the 
veteran continues to be denied, he and 
his representative must be furnished a 
supplemental statement of the case and 
given an opportunity to submit written or 
other argument in response thereto before 
his claims file is returned to the 
Board for further appellate 
consideration.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




